Citation Nr: 0734094	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO. 06-20 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for migraine headaches, 
to include as secondary to the service-connected disability 
of degenerative disc disease of the lumbar spine. 

3. Entitlement to service connection for a left knee 
disorder, to include as secondary to the service-connected 
right knee disability. 

4. Entitlement to service connection for a neck disorder, to 
include as secondary to the service-connected disability of 
degenerative disc disease of the lumbar spine. 

5. Entitlement to an increased initial disability rating in 
excess of 10 percent for minimal osteoarthritis of the right 
knee. 

6. Entitlement to an increased initial disability rating in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine.  

REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 until July 
1985. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions from June 2005 and 
March 2006, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi. 


FINDINGS OF FACT

1. Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service.

2. Migraine headaches were not manifested during service, and 
any current migraine headaches are not causally or 
etiologically related to service.

3. The veteran's left knee disorder was not incurred in or 
aggravated by active military service or by the veteran's 
service-connected right knee disability.  

4. The veteran's neck disorder was not incurred in or 
aggravated by active military service or by the veteran's 
service-connected lumbar spine disability.

5. The veteran's right knee impairment is manifested by pain, 
but is not manifested by moderate recurrent subluxation or 
lateral instability, limitation of leg flexion of 30 degrees, 
or limitation of leg extension of 15 degrees. 

6. The veteran's lumbar spine is manifested with pain and is 
not productive of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees;  muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks during the 
past 12 months. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for hypertension have not been approximated. 38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2. The criteria for the establishment of service connection 
for migraine headaches have not been approximated. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

3. The criteria for the establishment of service connection 
for a left knee disorder have not been approximated. 38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).

4. The criteria for the establishment of service connection 
for a neck disorder have not been approximated. 38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007).

5. The criteria for an evaluation in excess of 10 percent for 
a right knee disability have not been approximated. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5257 (2007).

6. The criteria for an evaluation in excess of 10 percent for 
a degenerative disc disease of the lumbar spine have not been 
approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5010, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in January 2005 and January 2006. Under Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), VA must also provide 
notice that an effective date for the award of benefits will 
be assigned if a higher evaluation is awarded. This 
notification was provided in a March 2006 letter from the RO 
and in a May 2006 letter from the RO that was included with 
the veteran's Statement of the Case. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran has not made the RO or the Board aware of any 
supporting information not in the record of evidence that 
needs to be obtained in order to fairly decide this appeal. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The record also indicates that appropriate VA medical 
examinations were conducted in May 2005 and in October 2006. 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").


Service Connection Claims

Under applicable law, service connection is granted if the 
evidence establishes that coincident with her service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of her active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
cardiovascular disease, including hypertension, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury or event occurred 
in service alone is not enough. There must be chronic 
disability resulting from that injury or event. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 
Secondary service connection can be granted when a disability 
is the proximate result of or due to a service-connected 
disease or injury. 38 C.F.R. § 3.310(a). See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993). Additionally, the aggravation of a non-
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a). Allen v. 
Brown, 7 Vet. App. 439, 448 (en banc). Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused by or 
aggravated by a service connected disability. Id.

Hypertension

The veteran essentially contends that her hypertension 
developed during service. After reviewing the record and the 
applicable law, the Board is of the opinion that the evidence 
is against the claim and the appeal will be denied. 

As noted, hypertension is a "chronic disability" for which 
service connection may be granted if it is shown to be 
manifested to a compensable degree within one year after the 
veteran was separated from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

However, the veteran's service medical records show no 
instances of elevated blood pressure readings while on active 
military duty. Although a VA examiner in October 2006 noted 
that the veteran had elevated blood pressure readings in 
January and March 1978 which were "borderline" the veteran 
did not enter active military service until August 1978 
(i.e., five months after these blood pressure readings); high 
blood pressure reading complaints and diagnosis did not ensue 
until many years after service. Compare January 1978 (146/90) 
and March 1978 (130/90) with August 1980 (110/62); August 
1981 (98/62); October 1981 (120/80); January 1982 (110/86); 
March 1982 (120/78); April 1982 (106/70 and 120/80); May 1982 
(98/62); May 1982 (100/62 and 118/76); March 1983 (104/68); 
and August 1983 (130/84).   
 
Thus, the presumptive provisions as to hypertension as a 
chronic disorder do not avail the veteran.  There is also no 
competent medical evidence linking the disorder to her 
service. A January 2005 medical record from the veteran's 
private physician, Dr. T.A.C., also fails to include any 
findings of a relationship between the veteran's hypertension 
and her service. 

A VA examination, which included a review of the veteran's 
claims file, was provided in October 2006. As noted, the 
examiner determined that the veteran's service medical 
records indicate that the veteran had two isolated elevated 
blood pressure readings from 1978, but that subsequent 
service medical records indicate numerous normal blood 
pressure readings, without evidence of treatment. The 
examiner found that there were no findings of hypertension 
during military service. 

The record contains no competent medical evidence that the 
veteran's currently diagnosed hypertension was incurred in 
service or within one year of service or is in any way 
related to service. In the absence of competent medical 
evidence demonstrating a relationship between the veteran's 
currently diagnosed hypertension and service, service 
connection is not warranted.

"Competent medical evidence" is evidence that is provided 
by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of correspondence from the RO, but failed 
to do so. A claimant has the responsibility to present and 
support a claim for benefits under laws administered by VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
her current hypertension and an injury, disease or event in 
service. While the veteran is clearly of the opinion that her 
current hypertension is related to service, as a lay person, 
she is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder. Espiritu, supra. Accordingly, the Board concludes 
that service connection for hypertension is not established 
in the absence of competent medical evidence demonstrating a 
relationship between a current disorder and service.

Migraine Headaches

The veteran seeks service connection for migraine headaches, 
essentially claiming that they began in service due to her 
having to read microfiche or as secondary to her service-
connected degenerative disc disease of the lumbar spine. The 
evidence is against the claim and the appeal will be denied. 
Specifically, although the veteran is shown to have sought 
treatment for headaches, there is no competent evidence 
linking the disorder to any incident of her service or to her 
service-connected spine disability.

The veteran's service medical records do not indicate that 
she ever received treatment for headaches while in service. 
Although one of the veteran's eye examinations indicates that 
she complained of headaches, her later eye examinations do 
not note similar complaints.  No diagnosis of migraine 
headaches were ever made in service. 

VA outpatient treatment records indicate that the veteran 
sought treatment for her headaches following service. A June 
2006 VA outpatient treatment record indicates that the 
veteran reported a history of headaches, beginning in service 
due to her reading of microfiche. She further stated that 
during service she took over the counter medications and has 
taken medications for the pain since service, but that the 
pain has increased in frequency in the recent months. After 
her discharge, she reported that she consulted Dr. D.C.S., 
who prescribed medication. Although the medical records of 
Dr. D.C.S. have been requested, his office has reported that 
it does not have the veteran's medical records. 

A magnetic resonance imaging (MRI) of the veteran's brain was 
taken by VA in October 2006. The MRI report found no 
intracranial hemorrhage, subdural hematomas, or mass lesions. 
No intracranial abnormalities were demonstrated.

During the June 2007 Travel Board hearing, the veteran 
reported that her private physician, Dr. D.C.S. had diagnosed 
her as having migraines, but further stated that she had 
never been told by any of her medical providers that her 
migraines were related to her military service. Furthermore, 
the veteran has admitted that she has not received an opinion 
from her medical providers that would provide a nexus between 
her migraines and service.

The service medical records fail to document any treatments 
for or diagnoses of the veteran's present disability. An 
evidentiary gap exists between the veteran's service 
discharge and her first records of migraine headaches, as 
indicated in the lack of VA outpatient treatment records or 
private medical records illustrating complaints, treatments 
or symptomatology for years after her separation from 
service. The gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
developed a chronic disability or persistent symptoms during 
service. Forshey, supra.

The veteran has not submitted, and the record does not 
contain, competent medical evidence demonstrating a nexus 
between her current disability and service or any service-
connected disabilities, although she was advised of the 
necessity of such evidence in a letter from the RO. A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by VA, 38 U.S.C.A. 
§ 5107(a). The veteran was clearly advised of the need to 
submit medical evidence of a relationship between the current 
disability and an injury, disease or event in service.

Although the veteran is of the opinion that her migraines 
developed in service or as secondary to the pain from her 
service-connected spine disability, as a lay person she is 
not competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder. 
Espiritu, supra. 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). The veteran's claim for service connection for 
migraine headaches is denied. 

Left Knee Disorder

The veteran contends that her left knee disorder warrants 
service connection, to include as secondary to her service-
connected right knee disability. The evidence is against the 
claim and the appeal will be denied. There is no competent 
medical evidence linking the claimed left knee disorder to 
any incident of her service or to her service-connected right 
knee disability.

The veteran's service medical records do not indicate that 
she received treatment for a left knee disorder while in 
service. Additionally, although VA outpatient treatment 
records indicate that the veteran has reported left knee 
pain, they do not provide any opinions as to the etiology of 
the veteran's claimed left knee disorder.

A VA examination was provided to the veteran in October 2006. 
The examiner found the veteran to have a normal gait and to 
be in no acute distress. Inspection and palpation of the knee 
was normal. Knee stability was normal. The examiner 
determined that the veteran had patellofemoral syndrome 
bilaterally. The examiner also noted that there were no 
studies to help identify the source of that pathology, and 
that there was no objective evidence of a relationship 
between the veteran's service-connected right knee and her 
left knee disorder. The examiner found that the left knee 
disorder was not caused by the right knee disability.

The veteran's service medical records have no records of a 
left knee disorder and no records of such a disorder are in 
evidence for years following the veteran's discharge. This 
gap in evidence constitutes negative evidence that tends to 
disprove the veteran's claim that she developed a chronic 
disability or persistent symptoms during service. Forshey, 
supra.  Furthermore, the October 2006 VA examination found 
that the veteran's left knee disorder was not caused by her 
right knee disability. 

The only evidence provided to support the veteran's claim is 
her belief that her left knee disorder, developed due to her 
service-connected disability. Although the veteran can 
provide testimony as to her own experiences and observations, 
the factual question of etiology is a medical question, 
requiring a medical expert. The veteran is not competent to 
render such an opinion. Espiritu, supra.; 38 C.F.R. § 3.159. 

Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
veteran's claim for service connection for a left knee 
disorder is denied. 

Neck Disorder

The veteran seeks service connection for a neck disorder. The 
evidence is against the claim and the appeal will be denied. 
Although the veteran has reported neck pain to her medical 
providers, there is no competent medical evidence diagnosing 
the disorder, or linking the disorder to any incident of her 
service. 

The veteran's service medical records are silent as to any 
requests for treatment for a neck disorder while in service. 
With the exception of a September 2002 VA post-surgical 
record generated during follow-up care after breast reduction 
surgery there are no complaints of cervical pain, (or of a 
diagnosed cervical disorder) subsequent to the surgery. The 
veteran's private medical records do not indicate that the 
veteran has received a diagnosis of a neck disorder.

During the June 2007 Travel Board hearing, the veteran 
reported that she had never been diagnosed with a neck 
disorder, but that she has been told that her neck pain was 
essentially a product of her service-connected spine 
disability. There is no competent medical evidence in support 
of this assertion. The evidence does not reflect that the 
veteran received a diagnosis of a neck disorder. A threshold 
requirement for the granting of service connection is 
evidence of a current disability. In the absence of evidence 
of a current disability there can be no valid claim. Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The preponderance of the evidence indicates that the veteran 
does not have a neck disorder that is causally or 
etiologically related to her service-connected disability or 
to any in-service event or injury. Although the veteran may 
have been treated for such symptoms, the record nonetheless 
demonstrates no competent medical evidence of a nexus between 
the symptoms and any incident of military service or as 
secondary to her service-connected spine disability. See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999). In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness. 38 C.F.R. 
§§ 4.44, 4.45; DeLuca, supra. 

Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion. Disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance. Weakness is considered as important as limitation 
of motion. Furthermore, if a part becomes painful on use, it 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, such as through atrophy. 38 C.F.R. § 4.40.

Pain experienced by the claimant, with increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like 
expected can also be considered when rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into factors such as whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
also related considerations. 38 C.F.R. §§ 4.45, 4.59.

Right Knee Disability

The veteran was initially granted service connection for a 
right knee disability in a June 2005 rating decision, with a 
10 percent rating under 38 C.F.R. § 4.71a,  Diagnostic Code 
5010. The veteran is essentially contending that a 10 percent 
rating does not accurately reflect the severity of her knee 
disability. The veteran maintains that her disability causes 
her pain and interferes with her ability to perform everyday 
activities, which she contends entitles her to a higher 
rating evaluation. Since the preponderance of the evidence is 
against the veteran's claim, the appeal will be denied. 

The veteran has minimal osteoarthritis of the right knee, an 
evaluation under Diagnostic Code 5010 would be appropriate. 
Osteo arthritis is evaluated as degenerative arthritis under 
Diagnostic Code 5003, which in turn is evaluated based on the 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved, or in this case, Diagnostic 
Code 5260 for limitation of leg flexion and Diagnostic Code 
5261 for limitation of leg extension. Under Diagnostic Code 
5260, a 20 percent evaluation is warranted when flexion is 
limited to 30 degrees, and a 30 percent evaluation for 
flexion limited to 15 degrees. Under Diagnostic Code 5261, a 
20 percent evaluation is warranted when extension is limited 
to 15 degrees, a 30 percent evaluation when extension is 
limited to 20 degrees, a forty percent evaluation when 
extension is limited to 30 degrees, and a 50 percent 
evaluation when extension is limited to 45 degrees.

Additionally, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
a 10 percent evaluation would be warranted with evidence of 
slight recurrent subluxation or lateral instability. A 20 
percent evaluation would be warranted for moderate recurrent 
subluxation or lateral instability. A 30 percent evaluation 
would only be warranted for severe recurrent subluxation or 
lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

A VA examination was provided to the veteran in May 2005. The 
veteran reported intermittent flare ups of pain each month, 
for which she takes medication, and that she continued to 
work. The veteran was found to have a normal gait. The 
examiner noted no swelling, effusion or deformity. The 
veteran was found to have full extension and 145 degrees of 
flexion. The examiner could find no swelling, effusion, 
quadriceps atrophy, retropatellar crepitation, patella 
instability, lateral instability, or patella subluxation. The 
examiner found the veteran to have minimal osteoarthritis, 
with no objective evidence of weakness, incoordination, 
fatigue, or loss of motion. Limitation of functional capacity 
due to flare-ups could not be determined without resorting to 
speculation.

Another VA examination was provided to the veteran in October 
2006, where the veteran reported flare-ups of knee pain 
approximately two days a month, at which time she was unable 
to work, though she was not confined to bed. The examiner 
found the veteran to have a normal gait. The veteran did all 
activities of daily living unassisted, though she admitted to 
occasionally using a cane. The knee was found to be normal, 
though with marked crepitation when extended and without 
pain. The veteran reported being able to do her work at the 
post office without difficulty.

The October 2006 VA examiner found the veteran to have a 
normal gait and normal knee stability. The examiner found 
full extension without pain and a range of motion with 
alleged pain at 50 degrees of flexion, though 80 degrees of 
flexion was achieved with little pain. Evidence of mild pain 
from 60 to 75 degrees was found upon repetitive testing. A 
decreased effort on the part of the veteran was noted with 
regard to knee flexion. The examiner was unable to estimate 
functional loss due to flare-ups without undue speculation. 

As the VA examination did not find subluxation or knee 
instability, the evidence does not demonstrate that the 
veteran has moderate, recurrent subluxation or lateral 
instability warranting a 20 percent evaluation, under 
Diagnostic Code 5257. Additionally, normal extension of the 
knee is zero degrees, while normal flexion is 140 degrees. 38 
C.F.R. § 4.71, Plate II. The veteran has normal extension 
(zero degrees) in the knee. Her flexion was not limited to 30 
degrees. Under Diagnostic Code 5260 and 5261 respectively, an 
increased rating evaluation is not warranted for the 
veteran's right knee disability. 

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
The May 2005 VA examiner noted no swelling, effusions or 
deformity, though the October 2006 VA examination noted some 
discomfort. Additionally, the veteran has reported to the 
examiners, including through lay statement from her friends 
and co-workers, that her knee interfered with her job 
performance. The Board finds that there is evidence of 
functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 10 percent 
disability evaluation. 

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the veteran's 
claim, the benefit of the doubt rule does not apply. Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claim 
for a higher rating evaluation for a right knee disability is 
denied. 

Degenerative Disc Disease of the Lumbar Spine

The veteran was granted service connection for degenerative 
disc disease of the lumbar spine and a 10 percent disability 
evaluation in a June 2005 rating decision, under Diagnostic 
Code 5237. The veteran is essentially claiming that her 
lumbar spine disability warrants a greater rating evaluation. 

Evaluations are assigned under a General Rating Formula for 
Diseases and Injuries of the Spine with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by the residuals of 
injury or disease. A note following the schedular criteria 
indicates that, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is from 0 to 90 degrees, 
extension from 0 to 30 degrees, left and right lateral 
flexion from 0 to 30 degrees, and left and right lateral 
rotation from 0 to 30 degrees. C.F.R. § 4.71a. In the 
alternative, an evaluation can be assigned under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 

Regulations pertaining to the criteria for evaluating 
degenerative disc disease include the General Rating Formula 
for Diseases and Injuries of the Spine, which assigns 
evaluations with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of the injury or disease. 
Under this formula, a 20 percent evaluation, which would be 
the next applicable rating, is for assignment when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees or with a combined 
range of motion not greater than 120 degrees or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis. The Board must also consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes. 38 C.F.R. §§ 
4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
DeLuca, supra. 

VA outpatient treatment records indicate that the veteran has 
been seen multiple times for low back pain. A VA examination 
was provided to the veteran in May 2005. The veteran reported 
that her back was aggravated by her work, but that it did not 
keep her from doing her work. She was able to perform the 
activities of daily living.

The May 2005 examination found the veteran to be able to 
stand erect without pelvic obliquity or scoliosis. Tenderness 
was noted over L5. Her range of motion was found to include 
80 degrees of flexion, 25 degrees of extension, bilateral 
bending of 20 degrees, right thoracic rotation of 30 degrees, 
and left thoracic rotation of 30 degrees with pain at the 
extremes of motion. No objective evidence of weakness, 
incoordination, fatigue or loss of motion was found. 
Functional loss due to flare-ups could not be determined 
without resorting to speculation. It is noteworthy that the 
examiner found evidence of the veteran's symptoms non-
anatomical, thereby suggestive of exaggeration of symptoms.

A VA examination for neurological disorders was provided in 
October 2006. The veteran reported having strained her back 
muscle, causing pain in the low back and around the right 
side, with intermittent burning sensations. The examiner 
found the veteran to have no neurologic deficits related to 
the lumbar spine. The examiner also stated that back strain 
is an acute soft tissue injury that would resolve on its own 
over time and that no medical evidence suggests that it 
causes or accelerates degenerative spine disease. 

A VA examination for the spine was also provided in October 
2006. The veteran reported intermittent back pain since 
service, which has increased in severity and occurrence, but 
that she was able to perform her work at the post office 
without difficulty. 

The VA examiner found the veteran's spine to appear normal. 
The veteran's range of motion of the thoracolumbar spine was 
of 68 degrees for forward flexion, 16 degrees for extension, 
bilateral flexion of 18 degrees, and bilateral rotation of 22 
degrees. No objective signs of pain were noted. A MRI of the 
lumbar spine revealed mild central disc bulging at L2-L3 
causing mild spinal stenosis and moderate central disc 
bulging at L3-L4 and L4-L5 causing moderate spinal stenosis. 
The examiner found the veteran to have spinal stenosis due to 
lumbar disc disease and that the veteran had moderate 
incapacity of the lumbar spine because that pathology limited 
her range of walking. Functional loss due to flare-ups could 
not be made without undue speculation. 

However, no muscular wasting or atrophy of the lower 
extremities was noted. Some subjective decreased sensation of 
the right lateral leg and right foot were noted. Deep tendon 
reflexes were decreased slightly but equal.  

Although the evidence illustrates limitation in motion, the 
VA examinations failed to document the criteria necessary for 
a 20 percent rating evaluation. Forward flexion of the 
thoracolumbar spine was not found to be 60 degrees or less. 
No ankylosis of any part of the spine was noted by the 
examiner. 

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7. The October 2006 VA examiner 
described pain with repetition and a slight restriction on 
the ability to walk. Additionally, the veteran has reported, 
including through lay statements from her friends and co-
workers, that she has high pain levels due to her back and 
that her disability interfered with her work performance, 
though she reported to her examiners that she could still 
perform her work duties. The veteran's functional impairment 
as a result of flareups of symptomatology does not warrant a 
greater disability evaluation. 

The Board must evaluate any associated objective neurological 
abnormalities under an appropriate diagnostic code. Neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis. The maximum rating which may be 
assigned for neuritis not characterized by organic changes as 
noted above will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. 38 
C.F.R. § 4.123 (2007) (note 1).

In this case, the veteran reported radiating pain to the legs 
in her October 2006 VA spine examination. The examiner found 
some subjective decreased sensation of the right lateral leg 
and right foot. Motor function was normal bilaterally and 
deep tendon reflexes were decreased slightly, but equal. 

Although the October 2006 VA examination for the spine 
examiner noted some symptomatology related to a neurologic 
disorder, the veteran's October 2006 VA examination for 
neurological disorders found intact sensory to fine touch, 
pin prick, and vibration. However, the examiner specifically 
found the veteran to have no neurologic deficits related to 
the lumbar spine. Additionally, no other symptoms, such as 
bowel or bladder dysfunction have been reported; thus, there 
is no other potential compensable rating applicable. For 
these reasons, the Board finds that a rating in excess of 10 
percent for neurological involvement attributable to the 
veteran's low back disability is not warranted.

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 20 
percent rating evaluation would require an incapacitating 
episode of a total duration of at least 2 weeks but less than 
4 weeks during the past 12 months, with an "incapacitating 
episode" defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that required bedrest 
prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a (2007).

Although the veteran has reported periods of bed rest and an 
inability to work, none of the evidence shows that these 
incapacitating episodes were prescribed by a physician or 
were part of a physician's treatment of her disability. There 
is also no evidence that the veteran was ever hospitalized 
for her disability. The physician-prescribed bed rest and 
treatment is the defining criteria for a rating increase for 
intervertebral disc syndrome. Therefore, a rating in excess 
of 10 percent is not warranted for intervertebral disc 
syndrome based on the number of incapacitating episodes.

There is also no evidence that warrants referral of the 
veteran's claim for extraschedular consideration. There is no 
evidence of marked interference with employment, frequent 
periods of hospitalization, or any other factor that would 
render inappropriate the application of regular rating 
standards with regard to the veteran's back disability. 
Treatment has been very limited, the veteran is not shown to 
have been hospitalized due to her back disability, and she 
continues to work. Accordingly, the claim will not be 
referred for extraschedular consideration. See 38 C.F.R. § 
3.321(b)(1) (2007).

The Board finds that a higher rating is not warranted for a 
low back disability and the veteran's complaints are 
compensated by the current 10 percent rating. As the evidence 
of record is against the claim, the benefit of the doubt rule 
does not apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991). Therefore, a grant of a disability rating in excess 
of 10 percent for the veteran's back disability is denied.


ORDER

Service connection for hypertension is denied.

Service connection for migraine headaches, to include as 
secondary to the service-connected disability of degenerative 
disc disease of the lumbar spine is denied.

Service connection for a left knee disorder, to include as 
secondary to the service-connected right knee disability is 
denied.

Service connection for a neck disorder, to include as 
secondary to the service-connected disability of degenerative 
disc disease of the lumbar spine is denied. 

A rating evaluation in excess of 10 percent for a right knee 
disability is denied.

A rating evaluation in excess of 10 percent for degenerative 
disc disease of the lumbar spine is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


